Citation Nr: 1757141	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  13-33 598		DATE



THE ISSUE

Entitlement to service connection for acute myeloid leukemia (AML).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD:

K. Josey, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from July 1989 to July 1992, including service in Southwest Asia.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the Board at a hearing in August 2015.  This case was previously before the Board in December 2015, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.


FINDINGS OF FACT

1.  The Veteran was exposed to benzene during service.

2.  Resolving the benefit of the doubt in the Veteran's favor, the evidence indicates the AML was at least as likely as not caused by in-service benzene exposure.


CONCLUSION OF LAW

The criteria for service connection for AML have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In light of the decision being fully favorable to the Veteran, no further discussion of such duties is necessary.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of (1) a current disability; (2)  in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Here, there is ample medical evidence of a current disability.  Acute myeloid leukemia was diagnosed in September 2011, and the Veteran has been under the care of specialists for this disability since that time.  

Next, the Veteran's service records indicate that he served as a utilities equipment repairer during service.  The Veteran testified at the August 2015 hearing and reported in several written statements that he regularly worked with refrigerants while in service, including on units used to cool computer systems while in the Persian Gulf.  He also testified that he was occasionally tasked with burning waste and fecal matter with diesel oil while in the Persian Gulf.  The Veteran further testified that he was not exposed to benzene at any other point outside of his military experience; the record indicates that, after service, the Veteran worked as an emergency room nurse.  The Board finds that the Veteran was exposed to refrigerants and diesel oil while in service, which likely contained benzene.

As for medical evidence of a nexus between the current disability and the Veteran's exposure in service, the record contains two medical opinions.  A November 2013 VA examination gave a negative etiology opinion based on the fact that the Veteran's service treatment records did not indicate "any significant or toxic exposure to refrigerants when in the Gulf."  The examiner noted that there are established exposure levels assigned to refrigerants to indicate what quantity of regular exposure to refrigerants can be tolerated without adverse effects, but did not identify what this level currently is or compare it in any way to the Veteran's reports of exposure to refrigerants.  In fact, the examiner did not consider the Veteran's reports of exposure at all in supporting the negative opinion.

Considering the Veteran's military occupational specialty as a utilities equipment repairer for the majority of his time on active duty service, the Board finds that his reports that he worked regularly with refrigerants to be credible.  As such, the examiner's opinion-that the current AML is less likely than not related to his service because there is no documentation of exposure-is not highly probative.

The second medical opinion in the record is in the form of two letters from the Veteran's private oncologist, who treats the Veteran for the AML, including two stem cell transplants, at a university hospital center specializing in cancer treatments.  The oncologist stated in the first letter in January 2013, "One of the risk factors for leukemia is exposure to benzene," and noted that the Veteran had reported to him that he had exposure to refrigerants and burning oil while serving in the Persian Gulf.  The oncologist repeated these statements in a November 2013 letter, noting that he continued to "stand behind this statement."  In neither letter did he discuss other "risk factors" for leukemia or address other possible causes of the Veteran's AML.  

The Board finds this private medical opinion to be probative in establishing a nexus between the Veteran's reported exposure to benzene and the current AML.  The Veteran has testified that he has had no other known exposure to benzene, and this expert in the field twice acknowledged exposure to benzene as a risk factor for developing AML, without discussing or acknowledging any other risk factors.  The oncologist associated that risk factor with the Veteran's reports of exposure in these opinion letters.  The Board further notes in support of this conclusion that VA recognizes a link between adult leukemia, also known as AML, and benzene in its presumption involving service members stationed at Camp Lejeune.  See 38 C.F.R. § 3.309(f).  

Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the AML was at least as likely as not due to the in-service benzene exposure.  Therefore, service connection for AML is warranted. 


ORDER

Service connection for AML is granted.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


